DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 07/01/2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (i.e. the reference in [0011] to non-patent literature “Roth, Karlheinz: Gearing technology”).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, 10-11, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach (DE 10-2015-204-328 A1).
Regarding Claim 1, Bach discloses an electromechanical level control device for a motor vehicle, having an electric motor (2) with a shaft (12) and an actuating gear (see Fig. 5, showing gears 6, 9, 11 forming a gear train) which is connected upstream of a screw drive (38) (see Fig. 3), wherein the actuating gear is formed by three series-connected gears (see Fig. 5, showing gears 6, 9, 11) having mutually parallel rotation axes (see Fig. 5), wherein an input gear (6) having at least one and at most five teeth (see Fig. 5), is coupled to the motor shaft of the electric motor for conjoint rotation (see Fig. 4) and engages with an intermediate gear (9) (see Fig. 5) which engages with an output gear (11) (see Fig. 5) which is connected to a nut (28) of the screw drive for conjoint rotation (see Fig. 1).
Regarding Claims 2 and 11, Bach further discloses the level control device according to claims 1 and 10 respectively, wherein the three gears are helical gears with a helix angle (see Fig. 4).
Regarding Claims 4 and 13, Bach further discloses the level control device according to claims 1 and 10 respectively, wherein the axis of rotation of the intermediate gear intersects a stator of the electric motor (see Fig. 2).
	Regarding Claims 7 and 16, Bach further discloses the level control device according to claims 1 and 10 respectively, wherein a number of teeth of the intermediate gear is smaller than a number of teeth of the output gear and larger than the number of teeth of the input gear (see Fig. 5).
Regarding Claims 8 and 17, Bach further discloses the level control device according to claims 1 and 10 respectively, wherein a total gear ratio of the actuating gear is at least 10 and at most 100 (see Fig. 5 showing a 1:14 ratio).
Regarding Claim 10, Bach discloses a level control device for a motor vehicle comprising: an electric motor (2) having a motor shaft (12) supported to rotate about a motor shaft axis (see Fig. 1); an input gear (6) fixed to the motor shaft (see Fig. 4) and having at least one and at most five teeth (see Fig. 5); an intermediate gear (11) engaged with the input gear and supported for rotation about an axis parallel to the motor shaft axis (see Figs. 4 and 5); and an output gear (11) engaged with the intermediate gear and fixed to a nut (28) of the screw drive (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (DE 10-2015-204-328 A1).
Regarding Claims 3 and 12, Bach further discloses the gears are helical gears (see Fig. 4), but does not disclose the specific contact ratio for the level control device according to claims 2 and 11 respectively.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that helical gears provide numerous benefits over tradition spur gears, including an increased contact ratio due to the axial tooth overlap, resulting in greater load carrying capacity, higher efficiency, and quieter operation over traditional spur gears. Further, that a contact ratio of more than 1 would be a matter of design choice, and that providing a contact ratio of more than 1 would ensure that two meshing gears are always in contact, which would ensure a constant rotation speed of the gears and reduced noise due to the constant contact.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the level control device disclosed in Bach with a helix angle sufficient to achieve a total contact ratio of more than 1, to ensure constant meshing of the gears to provide constant rotation speed of the gears in mesh and to reduce the noise of operating the gears.

Claims 5, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (DE 10-2015-204-328 A1) in view of Nakamura (JP 2008-006868-A).
Regarding Claims 5 and 14, Bach further discloses the level control device according to claims 4 and 13 respectively, wherein a housing element (42, 43) of the actuating gear has a hole (see Fig. 2, showing a hole for gear 8) and a cone (20), but does not disclose mounting the input gear and the intermediate gear on bearings).
However, Nakamura, teaches providing bearing to an input gear (25) in a hole of the housing element (21) (see Fig. 5) and a bearing to the intermediate gear (26) that is held on a cone (see Fig. 5).	It would have been obvious to one having ordinary skill in the art to provide the input gear and the intermediate gear of the level control device disclosed in Bach with bearings to mount the gears and/or the gear shafts as taught in Nakamura to provide reduced friction between moving components (such as the housing and the shaft) and to provide radial support to the pinion and motor shaft of the pinion.
In the resulting Combination it necessarily follows that the bearing outer ring for mounting the input gear is held in the hole (see Nakamura Fig. 5, showing the entire bearing located within the hole) and the bearing inner ring of the intermediate gear is held on the cone (see Nakamura Fig. 5).
Regarding Claims 9 and 18, Bach further discloses the level control device according to claims 1 and 10 respectively, wherein the output gear directly encloses the nut of the screw drive (see Fig. 1) and the latter screw drive is designed as a lead screw drive, but not a ball screw device.
However, Nakamura teaches the use of a screw drive in the form of a ball screw drive (see Fig. 5) in a similar apparatus (see Fig. 5).
It would have been obvious to one having ordinary skill in the art to provide the level control device disclosed in Bach with a ball screw drive as taught in Nakamura to provide a smoother, more efficient, and more precise operation of the screw drive as compared to the use of a lead screw drive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658